Q2POWER TECHNOLOIGES, INC. 

 

SUBSCRIPTION AGREEMENT

 

This Subscription Agreement (the “Subscription Agreement”) is entered into by
and between Q2Power Technologies, Inc., a Delaware corporation (the “Company” or
“Q2P”), and the Subscriber(s) whose name appears on the signature page to this
Subscription Agreement (the “Subscriber” and, together with other subscribers to
the Offering (as hereinafter defined), “Investors”).  Capitalized terms used but
not defined herein shall have the meanings set forth in Convertible Promissory
Note.

 

This Subscription Agreement is executed and delivered in connection with the
offering (the “Offering”) of up to $1,500,000 (not including the over-allotment)
of convertible debentures (the “Convertible Debentures”).  The Convertible
Debentures and shares of preferred or common stock, as applicable, issuable upon
conversion of the Convertible Debentures (the “Debenture Shares”) are
collectively referred to as the “Securities.”

 

The Convertible Debentures are being offered to prospective Investors by the
Company and by such other persons as may be permitted by law.  The terms of the
Offering and the Securities are more fully described in the Confidential Private
Placement Memorandum dated March 15, 2017 (the “Memorandum”). The Company is
offering the Convertible Debentures for sale on the terms described in the
Memorandum on a “best efforts all or none basis” for the first $1,000,000 (the
“Minimum Amount”) and a “best efforts” basis for the remaining $500,000 (the
“Maximum Amount”) (plus an over-allotment option in the discretion of the
Company of an additional $500,000 if the Maximum Amount is raised by the
termination date) until all of the Convertible Debentures are sold or the
Offering is withdrawn or terminated, whichever occurs first.

 

All subscription proceeds, including the purchase price for the Convertible
Debentures being tendered by Subscriber contemporaneously herewith, will be held
in escrow by Dickinson Wright PLLC (the “Escrow Agent”) pursuant to an escrow
agreement (the “Escrow Agreement”) among the Company and the Escrow Agent; and
will be disbursed from escrow at one or more closings to be held from time to
time provided that no Closing (as defined below) will occur until at least such
time as the Escrow Agent has gross proceeds of at least the Minimum Amount.  The
Escrow Agent has been appointed for administrative convenience in connection
with the remittance and delivery of subscription proceeds and related
documentation. Investors will not be a party to the Escrow Agreement and the
consent of Investors will not be required prior to disbursement of subscription
proceeds from escrow.

 

This Subscription Agreement and the Qualified Investor Questionnaire (the
“Questionnaire”) are exhibits to the Memorandum and, together with the
Convertible Promissory Note entered into by and between Subscriber and the
Company as of the date hereof, are collectively referred to as the “Transaction
Documents”).

 





1







--------------------------------------------------------------------------------



A.

General.

 

1.           Subscriber hereby subscribes for and agrees to purchase from the
Company, and the Company agrees to sell to Subscriber, the principal amount of
Convertible Debentures set forth on the signature page hereof.

 

2.           Subscriber herewith tenders to the Company the entire amount of the
purchase price for Convertible Debentures subscribed for by check made payable
to the order of “Dickinson Wright PLLC IOTA Trust Account Florida, Escrow Agent
for Q2Power Technologies, Inc.,” or Subscriber has paid the entire amount of the
purchase price by wire transfer of immediately available funds in accordance
with wire transfer instructions furnished below:

 

BankUnited

7765 NW 148th Street, Miami Lakes, FL  33016

ABA or Routing #: 267090594

Beneficiary Name: Dickinson Wright PLLC IOTA Trust Account Florida

Beneficiary Account #: 9853838097

Beneficiary Address: 2600 W. Beaver Road, Suite 300, Troy, MI 48084

Ref: 72157- 1 (Q2Power)

 

3.           Subscriber herewith delivers to the Company a completed and signed
Subscription Agreement and a completed and signed Questionnaire for the purchase
of the Convertible Debentures.

 

The purchase price for the Convertible Debentures submitted to the Escrow Agent
will be held for the Subscriber’s benefit.  Subscriber will not become a holder
of Convertible Debentures until such time as Subscriber’s subscription is
accepted by the Company and a closing of the purchase and sale of the
Convertible Debentures being subscribed for by Subscriber takes place (a
“Closing”). Until such time as Subscriber’s subscription is accepted or
rejected, as the case may be, this subscription shall be irrevocable, except as
provided below, and Subscriber will not have access to his, her or its
subscription funds.

 

B.

Securities offered have not been registered under the Securities Act of 1933, as
amended

 

Subscriber acknowledges that (i) the Securities have not been registered under
the Securities Act of 1933, as amended, and the rules and regulations
promulgated thereunder (the “Securities Act”), or the securities laws of any
state; (ii) absent registration, any resale or other transfer of any of the
Securities must be made in compliance with the Securities Act; (iii) the
Securities are being offered for sale in reliance upon exemptions from
registration contained in the Securities Act and applicable state securities
laws; and (iv) the Company’s reliance upon such exemption is based in part upon
Subscriber’s representations, warranties and agreements contained in this
Subscription Agreement and in the Questionnaire that Subscriber is delivering to
the Company.

 





2







--------------------------------------------------------------------------------




C.

Representations, Warranties, Acknowledgements and Agreements

 

1.           In order to induce the Company to accept this Subscription
Agreement, Subscriber represents and warrants to, and acknowledges and covenants
with, the Company as follows:

 

a.           Subscriber understands that (i) this Subscription Agreement may be
accepted or rejected in whole or in part by the Company in its sole and absolute
discretion, and (ii) this Subscription Agreement shall survive Subscriber’s
death, disability or insolvency, except that Subscriber shall have no obligation
in the event that this Subscription Agreement is rejected by the Company. In the
event that the Company does not accept Subscriber’s subscription, or if the
Offering is terminated for any reason, Subscriber’s subscription payment (or
portion thereof, as the case may be) will be immediately returned to Subscriber
without interest thereon or deduction therefrom.

 

b.           Subscriber has carefully read the Memorandum and the exhibits
thereto, and together with the Memorandum and the Transaction Documents,
collectively, the “Offering Materials”). Subscriber has been advised to discuss
with his, her, or its counsel the representations, warranties and agreements
which Subscriber is making by signing this Subscription Agreement, the
applicable limitations upon Subscriber’s resale of the Securities, and the
investment, tax and legal consequences of this Subscription Agreement. No oral
or written representations have been made and no oral or written information has
been furnished to the Subscriber or Subscriber’s advisor(s) in connection
herewith that were in any way inconsistent with the information set forth in the
Offering Materials, and Subscriber disclaims reliance on any statements made or
information provided by the Company or any of its employees, counsel or agents
or any other person or entity in the course of Subscriber’s consideration of an
investment in the Convertible Debentures other than those set forth in the
Offering Materials.

 

c.           Subscriber understands that no federal or state agency has made any
finding or determination regarding the fairness of the Offering, or any
recommendation or endorsement of the Securities, the terms of this Offering or
the adequacy of the Offering Materials.

 

d.           Subscriber is purchasing the Convertible Debentures for
Subscriber’s own account, with the intention of holding the Convertible
Debentures for investment purposes, with no present intention of dividing or
allowing others to participate in this investment or of reselling or otherwise
participating, directly or indirectly, in a distribution of the Securities; and
Subscriber agrees not to make any sale, transfer or other disposition of any of
the Securities without registration under the Securities Act and applicable
state and provincial securities laws unless counsel acceptable to the Company is
of the opinion that such registration is not required. Subscriber is not
acquiring the Securities, or any interest therein, on behalf of another person
and Subscriber, if an entity, was not formed for the purpose of purchasing the
Convertible Debentures.

 

e.           Subscriber’s overall commitment to investments which are not
readily marketable is not disproportionate to Subscriber’s net worth, and
Subscriber’s investment in the Convertible Debentures will not cause such
overall commitment to become excessive.

 





3







--------------------------------------------------------------------------------

f.           Subscriber, if an individual, has adequate means of providing for
his or her current needs and personal and family contingencies and has no need
for liquidity in his or her investment in the Convertible Debentures.

 

g.           Subscriber is an “accredited investor” as that term is defined in
Rule 501(a) under Regulation D promulgated by the SEC under the Securities Act.
In addition, Subscriber is financially able to bear the economic risk of this
investment, including the ability to hold the Securities for an indefinite
period and can afford to sustain a complete loss of this investment.

 

h.           The address shown on the signature page to this Subscription
Agreement is Subscriber’s principal residence if he or she is an individual, or
its principal business address if a corporation or other entity.

 

i.           Subscriber, together with any offeree representatives of Subscriber
(as identified in the Questionnaire), has such knowledge and experience in
financial business matters as to be capable of evaluating the merits and risks
of an investment in the Securities. Subscriber acknowledges that the Offering
Materials may not contain all information that is necessary to make an
investment decision with respect to the Company and the Convertible Debentures
and that Subscriber must rely on his, her or its own examination of the Company
and the terms and conditions of the Offering prior to making any investment
decision with respect to the Convertible Debentures.

 

j.           Subscriber has been given the opportunity to ask questions of and
receive answers from the Company and its executive officers concerning the
business and operations of the Company and the terms, provisions, and conditions
of the Offering and to obtain any such additional publicly available information
that Subscriber deems necessary or advisable to verify the accuracy of the
information contained in the Offering Materials, or such other information as
Subscriber desired in order to evaluate an investment in the Company; and
Subscriber availed himself, herself or itself of such opportunity to the extent
considered appropriate in order to evaluate the merits and risks of the proposed
investment.

 

k.           Subscriber has made an independent evaluation of the merits of the
investment and acknowledges the highly speculative nature of an investment in
the Convertible Debentures including, without limitation, the information under
“Risk Factors” in the Memorandum.

 

l.           The information provided by Subscriber in the Questionnaire is
true, complete and accurate and Subscriber has duly executed and delivered such
Questionnaire and any applicable exhibits thereto.

 

m.           Subscriber has taken no action that would give rise to any claim by
any person for brokerage commissions, finders’ fees or the like relating to this
Subscription Agreement or the transactions contemplated hereby.

 

n.           Subscriber understands that the Securities will bear a legend
substantially similar to the legend set forth immediately below until (i) such
Securities shall have been registered under the Securities Act 





4







--------------------------------------------------------------------------------

and effectively disposed of in accordance with a registration statement, or (ii)
in the opinion of counsel reasonably satisfactory to the Company such securities
may be sold without registration under the Securities Act:

 

“These securities have not been registered under the Securities Act of 1933, as
amended (the “Securities Act”), or the “blue sky” or securities laws of any
state and may not be offered, sold, pledged, hypothecated, assigned or
transferred except (i) pursuant to a registration statement under the Securities
Act which has become effective and is current with respect to these securities,
or (ii) pursuant to a specific exemption from registration under the Securities
Act but only upon a holder thereof first having obtained the written opinion of
counsel reasonably satisfactory to the Company, that the proposed disposition is
consistent with all applicable provisions of the Securities Act as well as any
applicable “blue sky” or similar securities laws.”




o.           Subscriber, if an individual, is at least 21 years of age.

 

p.           If at any time prior to issuance of the Securities to Subscriber,
any representation or warranty of Subscriber shall no longer be true, complete
and accurate, Subscriber promptly shall give written notice thereof to the
Company providing full details.

 

q.           The Subscriber represents that the amounts invested by it in the
Company in the Offering were not and are not directly or indirectly derived from
activities that contravene federal, state or international laws and regulations,
including anti-money laundering laws and regulations. Federal regulations and
Executive Orders administered by OFAC prohibit, among other things, the
engagement in transactions with, and the provision of services to, certain
foreign countries, territories, entities and individuals. The lists of OFAC
prohibited countries, territories, persons and entities can be found on the OFAC
website at <http://www.treas.gov/ofac>. In addition, the programs administered
by OFAC (the “OFAC Programs”) prohibit dealing with individuals or entities in
certain countries regardless of whether such individuals or entities appear on
the OFAC lists.

 

r.           Notwithstanding the place where this Subscription Agreement may be
executed by any of the parties hereto, all of the terms, provisions, and
conditions hereof shall be construed in accordance with and governed by the laws
of the State of Florida, without giving effect to its conflict of laws
principles. Any dispute arising out of or in connection with the interpretation
or enforcement of this Subscription Agreement, the other Offering Materials or
Subscriber’s purchase of the Convertible Debentures shall be exclusively
adjudicated before a federal or state court located in Fort Lauderdale, Florida
and the parties hereto exclusively submit to the exclusive jurisdiction and
venue of the federal and state courts in Fort Lauderdale, Florida with respect
to any action or legal proceeding commenced by any party, and irrevocably waive
any objection they now or hereafter may have respecting the venue of any action
or proceeding brought in such a court or respecting the fact that such court is
an inconvenient forum and Subscriber consents to the service of process in any
such action or legal proceeding by means of





5







--------------------------------------------------------------------------------

registered or certified mail, return receipt requested, in care of the address
set forth below or such other address as Subscriber shall furnish in writing to
the Company.




s.           Subscriber hereby irrevocably waives trial by jury in any action or
proceeding involving, directly or indirectly, any matter (whether sounding in
tort, contract, fraud or otherwise) in any way arising out of or in connection
with the interpretation or enforcement of this Subscription Agreement, the other
Offering Materials or Subscriber’s purchase of the Convertible Debentures.

 

t.           Subscriber acknowledges that he, she or it understands the meaning
and legal consequences of the representations, warranties and acknowledgments
contained in this Subscription Agreement and in the Questionnaire, and hereby
agrees to indemnify and hold harmless the Company, and each of its stockholders,
officers, directors, affiliates, controlling persons, agents and
representatives, from and against any and all loss, damage, expense, claim,
action, suit or proceeding (including the reasonable fees and expenses of legal
counsel) as incurred arising out of or in any manner whatsoever connected with
(i) a breach of any representation or warranty of Subscriber contained in this
Subscription Agreement or in the Questionnaire (ii) any sale or distribution by
Subscriber in violation of the Securities Act or any applicable state and
foreign securities laws or (iii) any untrue statement of a material fact made by
Subscriber and contained herein or in the Questionnaire, or omission to state
herein or in the Questionnaire, a material fact necessary in order to make the
statements contained herein or in the Questionnaire, in light of the
circumstances under which they were made, not misleading. Subscriber
acknowledges that such damage could be substantial since (a) the Securities are
being offered without registration under the Securities Act in reliance upon the
exemption pursuant to Section 4(a)(2) and/or Regulation D of the Securities Act
for transactions by an issuer not involving a public offering and, in various
states, pursuant to exemptions from registration, (b) the availability of such
exemptions is, in part, dependent upon the truthfulness and accuracy of the
representations made by Subscriber herein and in its Questionnaire, and (c) the
Company will rely on such representations in accepting Subscriber’s Subscription
Agreement.

 

u.           Subscriber is not subscribing for the Convertible Debentures as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio, any seminar or meeting, or any solicitation of a
subscription by a person not previously known to Subscriber in connection with
investments in securities generally.

 

v.           Subscriber is not affiliated directly or indirectly with a member
broker-dealer firm of the Financial Industry Regulatory Authority (“FINRA”) as
an employee, officer, director, partner or shareholder or as a relative or
member of the same household of an employee, director, partner or shareholder of
a FINRA member broker-dealer firm, except as otherwise described on a separate
sheet of paper submitted by Subscriber to the Company along with and as part of
this completed Subscription Agreement.

 

w.           Subscriber represents that he, she or it has full power and
authority (corporate, statutory or otherwise) to execute and deliver this
Subscription Agreement, the other Transaction Documents and to purchase the
Convertible Debentures. The execution, delivery and performance of this
Subscription Agreement and the other Transaction Documents will not: (i)





6







--------------------------------------------------------------------------------

violate, conflict with or result in a default under any provision of the
Certificate or By-Laws (or analogous organizational documents), if any, of
Subscriber; or (ii) violate or result in a violation of, or constitute a default
(whether after the giving of notice, lapse of time or both) under, any provision
of any law, regulation or rule, or any order of, or any restriction imposed by
any court or other governmental agency applicable to Subscriber. This
Subscription Agreement and other Transaction Documents constitute the legal,
valid and binding obligation of Subscriber, enforceable against Subscriber in
accordance with their respective terms except to the extent that enforceability
may be limited by applicable bankruptcy, insolvency or similar laws affecting
the enforcement of creditors’ rights generally and subject to general principles
of equity (regardless of whether such enforcement is considered in a proceeding
at law or at equity).




2.           In order to induce Subscriber to execute and deliver this
Subscription Agreement, the Company represents and warrants to, and covenants
with, Subscriber as follows:

 

a.           Subsidiaries. The Company has one Subsidiary as of the date hereof,
Q2Power Corp., as set forth in the Company’s filings with the Securities and
Exchange Commission (the “SEC Documents”). The Company owns 100% of the
Subsidiary and such ownership interest is, other than set out in Schedule 2(a),
free and clear of any liens, and all of the issued and outstanding shares of
capital stock of the Subsidiary are validly issued, fully paid and
non-assessable and free of preemptive and similar rights to purchase securities.
Neither the Company nor the Subsidiary are subject to any obligation (contingent
or otherwise) to repurchase or otherwise acquire or retire any shares of the
capital stock of the Subsidiary or any convertible securities, rights, warrants
or options of the type described in the preceding sentence, except as set forth
in Schedule 2(a). Neither the Company nor any Subsidiary is party to, nor has
any knowledge of, any agreement restricting the voting or transfer of any shares
of the capital stock of any Subsidiary.

 

b.           Organization and Qualification. Each of the Company and the
Subsidiary is an entity duly organized, validly existing and in good standing
under the laws of the jurisdiction of its incorporation or organization, and has
the requisite power and authority to own and use its properties and assets and
to carry on its business as currently conducted and contemplated to be
conducted. Each of the Company and the Subsidiary is duly qualified to conduct
business and is in good standing as a foreign corporation or other entity in
each jurisdiction in which the nature of the business conducted or property
owned by it makes such qualification necessary, except where the failure to be
so qualified or in good standing, as the case may be, would not have or
reasonably be expected to result in a material adverse effect on the business
financial condition, operations, prospects or property of the Company or the
Subsidiary, taken as a whole (“Material Adverse Effect”), and no proceeding has
been initiated in any such jurisdiction revoking, limiting or curtailing or
seeking to revoke, limit or curtail such power and authority or qualification.

 

c.           Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and to consummate the transactions
contemplated by each of the Transaction Documents and otherwise to carry out its
obligations hereunder and thereunder. The execution and delivery of each of the
Transaction Documents by the Company and the consummation by it of the
transactions contemplated hereby and thereby have been duly





7







--------------------------------------------------------------------------------

authorized by all necessary action on the part of the Company and no further
action is required by the Company, the board of directors of the Company or the
Company’s stockholders in connection therewith, other than in connection with
the Required Approvals (as defined herein). Each Transaction Document to which
it is a party has been (or upon delivery will have been) duly executed by the
Company and, when delivered in accordance with the terms hereof and thereof,
will constitute the valid and binding obligation of the Company, enforceable
against the Company in accordance with its terms, except: (i) as may be limited
by general equitable principles and applicable bankruptcy, insolvency,
reorganization, moratorium and other laws of general application affecting
enforcement of creditors’ rights generally and (ii) as limited by laws relating
to the availability of specific performance, injunctive relief or other
equitable remedies.

 

d.           No Conflicts. The execution, delivery and performance by the
Company of the Transaction Documents, the issuance and sale of the Securities
and the consummation by it of the transactions contemplated hereby and thereby
to which it is a party do not and will not: (i) conflict with or violate any
provision of the Company’s or the Subsidiary’s certificate or articles of
incorporation, bylaws or other organizational or charter documents, (ii)
conflict with, or constitute a default (or an event that with notice or lapse of
time or both would become a default) under, result in the creation of any lien
upon any of the properties or assets of the Company or the Subsidiary, or give
to others any rights of termination, amendment, acceleration or cancellation
(with or without notice, lapse of time or both) of, any agreement, credit
facility, debt or other instrument (evidencing a Company or Subsidiary debt or
otherwise) or other understanding to which the Company or the Subsidiary is a
party or by which any property or asset of the Company or the Subsidiary is
bound or affected, or (iii) subject to the Required Approvals, conflict with or
result in a violation of any law, rule, regulation, order, judgment, injunction,
decree or other restriction of any court or governmental authority to which the
Company or the Subsidiary is subject (including federal and state securities
laws and regulations), or by which any property or asset of the Company or a
Subsidiary is bound or affected, which would have a material adverse effect on
the Company.

 

e.           Filings, Consents and Approvals. Neither the Company nor the
Subsidiary is required to obtain any consent, waiver, authorization or order of,
give any notice to, or make any filing or registration with, any court or other
federal, state, local or other governmental authority or other person in
connection with the execution, delivery and performance by the Company of the
Transaction Documents, other than the filing of a Current Report on Form 8-K and
a Form D with the Securities and Exchange Commission (the “Commission”) and such
filings as are required to be made under applicable state and foreign securities
laws (the “Required Approvals”).

 

f.           Issuance of the Securities. The Convertible Debentures are duly
authorized and, when issued and paid for in accordance with the terms of the
applicable Transaction Documents, will be duly and validly issued, fully paid
and non-assessable, and free and clear of all liens other than restrictions on
transfer provided for in the Transaction Documents. The Debenture Shares, upon
the conversion of the Convertible Debenture, subject to stockholder approval of
an increase in the Company’s authorized capitalization, to the extent necessary,
when issued and paid for in accordance with the terms of the applicable
Transaction Documents, will be duly authorized and





8







--------------------------------------------------------------------------------

duly and validly issued, fully paid and non-assessable, and free and clear of
all liens other than restrictions provided for in the Transaction Documents. The
Company has reserved from its duly authorized capital stock, such number of
securities for issuance upon conversion or exercise of the Convertible
Debentures.

 

g.           Capitalization; Additional Issuances. All of the issued and
outstanding securities of the Company as of the date hereof are as set forth in
Schedule 2(g). Except as set forth in Schedule 2(g), as of the date hereof,
there are no outstanding agreements or preemptive or similar rights affecting
the issuance of the Convertible Debentures that have not previously been waived,
and there are no outstanding rights, warrants or options to acquire, or
instruments convertible into or exchangeable for, or agreements or
understandings with respect to the sale or issuance of, the Convertible
Debentures.

 

h.           Litigation.  There are no actions or proceedings pending or, to the
knowledge of the Company, threatened by or against Company or any of its
Subsidiaries involving more than, individually or in the aggregate, Ten Thousand
Dollars ($10,000). There is no action, suit, proceeding or investigation pending
or, to the knowledge of the Company, threatened against or affecting the Company
before or by any court, arbitrator, governmental or administrative agency or
regulatory authority (federal, state, county, local or foreign) (collectively,
an “Action”) which (i) adversely affects or challenges the legality, validity or
enforceability of any of the Transaction Documents or the issuance of the
Securities or (ii) could, if there were an unfavorable decision, have or
reasonably be expected to result in a Material Adverse Effect. Neither the
Company nor any Subsidiary nor any director or officer of either thereof, is or
has been the subject of any Action involving a claim of violation of or
liability under federal or state securities laws or a claim of breach of
fiduciary duty. There has not been, and to the knowledge of the Company, there
is not pending or contemplated, any investigation by the Commission involving
the Company or any Subsidiary or any current director or executive officer of
the Company or any Subsidiary.

 

i.           Regulatory Permits. Each of the Company and the Subsidiary possess
all certificates, authorizations and permits issued by the appropriate federal,
state, local or foreign regulatory authorities necessary to conduct their
respective businesses as currently conducted or as contemplated to be conducted,
except where the failure to possess such permits could not reasonably be
expected to result in a Material Adverse Effect (“Material Permits”), and
neither the Company nor the Subsidiary has received any notice of proceedings
relating to the revocation or modification of any Material Permit.

 

j.           SEC Reports; Financial Statements. Except as disclosed on Schedule
2(j), the Company has filed all reports required to be filed by it under the
Securities Act and the Exchange Act, including pursuant to Section 13(a) or
15(d) thereof (the foregoing materials being collectively referenced to as the
“SEC Reports”). As of their respective dates or amendments thereto, the SEC
Reports complied in all material respects with the requirements of the
Securities Act and the Exchange Act and the rules and regulations of the
Commission promulgated thereunder, and none of the SEC Reports, when filed,
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.





9







--------------------------------------------------------------------------------

The financial statements of the Company included in the SEC Reports comply in
all material respects with the rules and regulations of the Commission with
respect thereto as in effect at the time of filing. Such financial statements
have been prepared in accordance with U.S. GAAP, except as may be otherwise
specified in such financial statements or the notes thereto and except that
unaudited financial statements may not contain all footnotes required by U.S.
GAAP, and fairly present in all material respects the financial position of the
Company as of and for the dates thereof and the results of operations and cash
flows for the periods then ended, subject, in the case of unaudited statements,
to normal, immaterial, year-end audit adjustments.

 

k.           Private Placement. Assuming the accuracy of the Investors’
representations and warranties set forth herein, no registration under the
Securities Act is required for the offer and sale of the Securities by the
Company to the Investors as contemplated hereby.

 

l.           No General Solicitation. Neither the Company nor any person acting
on behalf of the Company has offered or sold any of the Securities by any form
of general solicitation or general advertising. The Company has offered the
Securities for sale only to Investors.

 

m.           Acknowledgment Regarding the Investors’ Purchase of Securities. The
Company acknowledges and agrees that each Investor is acting solely in the
capacity of an arm’s length Investor with respect to the Transaction Documents
and the transactions contemplated thereby. The Company further acknowledges that
no Investor is acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated thereby and any advice given by any Investor or any of
its representatives or agents in connection with the Transaction Documents and
the transactions contemplated thereby is merely incidental to such Investor’s
purchase of the Securities. The Company further represents to each Investor that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation of the transactions contemplated hereby by the Company
and its representatives.

 

n.           Compliance. Neither the Company nor any Subsidiary: (i) is in
violation of any order of any court, arbitrator or governmental body or (ii) is
or has been in violation of any statute, rule or regulation of any governmental
authority, including without limitation all foreign, federal, state and local
laws applicable to its business, except in each case as could not have or
reasonably be expected to result in a material liability.

 

o.           Transactions With Affiliates and Employees. Except as may be
described in the SEC Documents or on Schedule 2(o), none of the officers or
directors of the Company or the Subsidiary and, to the knowledge of the Company,
none of the employees of the Company or the Subsidiary, is presently a party to
any transaction with the Company or the Subsidiary (other than for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the knowledge of the
Company, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner, in each
case in excess of $25,000, other than for: (i) payment of salary or consulting
fees for services rendered, (ii) reimbursement for expenses incurred in the
ordinary course of business on behalf





10







--------------------------------------------------------------------------------

of the Company and (iii) other employee benefits, including stock option
agreements, under any stock option plan of the Company.

 

p.           Certain Fees. Brokerage or finder’s fees or commissions are or will
be payable by the Company to any broker, financial advisor or consultant,
finder, placement agent, investment banker, bank or other person with respect to
the transactions contemplated by the Transaction Documents. Investor shall have
no obligation with respect to any fees or with respect to any claims made by or
on behalf of other persons for fees of a type contemplated in this Section that
may be due in connection with the transactions contemplated by the Transaction
Documents. Any fees paid to any broker or finder will not exceed 10% in cash
and/or equity of the funds raised by said party.

 

q.           Investment Company. The Company is not, and is not an affiliate of,
and immediately after receipt of payment for the Securities, will not be or be
an affiliate of, an “investment company” within the meaning of the Investment
Company Act of 1940, as amended.

 

r.           Foreign Corrupt Practices. None of the Company, the Subsidiary or,
to the knowledge of the Company, any agent or other person acting on behalf of
the Company or the Subsidiary, has: (i) directly or indirectly, used any funds
for unlawful contributions, gifts, entertainment or other unlawful expenses
related to foreign or domestic political activity, (ii) made any unlawful
payment to foreign or domestic government officials or employees or to any
foreign or domestic political parties or campaigns from corporate funds, (iii)
failed to disclose fully any contribution made by the Company (or made by any
person acting on its behalf of which the Company is aware) which is in violation
of law or (iv) violated in any material respect any provision of the Foreign
Corrupt Practices Act of 1977, as amended.

 

s.          No Disagreements with Accountants or Lawyers. There are no
disagreements of any kind presently existing, or reasonably anticipated by the
Company to arise, between the Company and the accountants and lawyers formerly
or presently employed by the Company which could affect the Company’s ability to
perform any of its obligations under any of the Transaction Documents.

 

t.           Indebtedness. Except as disclosed in Schedule 2(t), neither the
Company nor the Subsidiary is in default with respect to, or liable under (x)
any liabilities for borrowed money or amounts owed (other than trade accounts
payable incurred in the ordinary course of business), or (y) any guaranties,
endorsements and other contingent obligations in respect of indebtedness of
others, whether or not the same are or should be reflected in the Company’s
balance sheet (or the notes thereto). Schedule 2(t) provides a list of
liabilities of the Company, and the actions the Company anticipates to complete
to pay-off, write-off, convert to equity, or otherwise eliminate these
liabilities.  

 

u.           Internal Controls. Except as disclosed in the SEC Documents or
schedules hereto, the Company is in compliance with the provisions of the
Sarbanes-Oxley Act of 2002 currently applicable to the Company. The Company and
the Subsidiary maintains a system of internal accounting controls sufficient to
provide reasonable assurance that (i) transactions are executed in accordance
with management’s general or specific authorizations, (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with U.S.





11







--------------------------------------------------------------------------------

GAAP and to maintain asset accountability, (iii) access to assets is permitted
only in accordance with management’s general or specific authorization, and (iv)
the recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. The Company has established disclosure controls and procedures (as
defined in the Exchange Act Rules 13a-15(e) and 15d-15(e)) for the Company and
designed such disclosure controls and procedures to ensure that material
information relating to the Company, including the Subsidiary, is made known to
the certifying officers by others within those entities, particularly during the
period in which the Company’s most recently filed periodic report under the
Exchange Act, as the case may be, is being prepared. The Company’s certifying
officers have evaluated the effectiveness of the Company’s controls and
procedures as of the end of the period covered by the most recently filed
periodic report under the Exchange Act (such date, the “Evaluation Date”). The
Company presented in its most recently filed periodic report under the Exchange
Act the conclusions of the certifying officers about the effectiveness of the
disclosure controls and procedures based on their evaluations as of the
Evaluation Date. Since the Evaluation Date, there have been no significant
changes in the Company’s internal controls (as such term is defined in Item 308
of Regulation S-K) or to the Company’s knowledge in other factors that could
significantly affect the Company’s internal controls. The Company maintains and
will continue to maintain a standard system of accounting established and
administered in accordance with U.S. GAAP and the applicable requirements of the
Exchange Act.

 

v.           OFAC. None of the Company, the Subsidiary or, to the knowledge of
the Company, any director, officer, agent, employee or Affiliate of the Company
is currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not, directly or indirectly, use the proceeds of the offering, or lend,
contribute or otherwise make available such proceeds to any Subsidiary, joint
venture partner or other person, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

 

w.           Full Disclosure. All of the disclosure furnished by or on behalf of
the Company to the Investors regarding the Company, the Subsidiary, their
respective businesses and the transactions contemplated hereby is true and
correct and does not contain any untrue statement of a material fact or omit to
state any material fact necessary in order to make the statements made therein,
in light of the circumstances under which they were made, not misleading.

 

D.

Registration Rights

 

a.       Whenever the Company proposes to register (including, for this purpose,
a registration effected by the Company for other shareholders) any of its
securities under the Securities Act (other than pursuant to a registration
statement on Form S-4 or S-8 or any successor forms thereto), and the
registration form to be used may be used for the registration of registrable
securities (a “Piggyback Registration”), the Company will give written notice to
the Investor of its intention to effect such a registration and will, subject to
the provisions of this section hereof, include in such registration all
registrable securities (the shares of preferred or common stock underlying the
Convertible Debentures) with respect to which the Company has received a written
request for inclusion therein within ten (10) days after the receipt of the
Company’s notice. Such rights for Piggyback Registration shall not apply if Rule
144 of the Securities Act is





12







--------------------------------------------------------------------------------

available to the Investor for resale of the shares of preferred or common stock
underlying the Convertible Debentures.




b.          If a Piggyback Registration is an underwritten secondary
registration on behalf of holders of the Company’s securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in such offering without adversely affecting the marketability
of the offering, the Company will include in such registration a pro rata share
of registrable securities requested to be included in such registration
statement as calculated by dividing the number of registrable securities
requested to be included in such registration statement by the number of the
Company’s securities requested to be included in such registration statement by
all selling security holders. In such event, the Investor shall continue to have
registration rights under this Agreement with respect to any registrable
securities not so included in such registration statement.




c.        Notwithstanding the foregoing, if, at any time after giving a notice
of Piggyback Registration and prior to the effective date of the registration
statement filed in connection with such registration, the Company shall
determine for any reason not to register or to delay registration of such
securities, the Company may, at its election, give written notice of such
determination to each record holder of registrable securities and, following
such notice, (i) in the case of a determination not to register, shall be
relieved of its obligation to register any registrable securities in connection
with such registration, and (ii) in the case of determination to delay
registering, shall be permitted to delay registering any registrable securities
for the same period as the delay in registering such other securities. 




d.

If the Company engages in an underwritten offering of its securities at such
time that Piggyback Registration rights are not available to Investors for any
reason set forth in this Section D (i.e., Rule 144 is available), and if the
Company’s underwriter requires that Investors agree to a reasonable limited time
lock-up period, the Investors shall sign such an agreement as negotiated by the
[Lead Investor] in this Offering (defined as the investor or investor group that
has committed to investing and actually invests a minimum of $750,000 in this
Offering).  Those Investors who refuse to sign such a lock-up agreement shall
waive by virtue of signing this Subscription Agreement any legal or equitable
claims they may have against the Company if the Company refuses to allow, or
instructs the Transfer Agent not to effect, a conversion of the Convertible
Debentures during this lock-up period.   




e.

The Lead Investor shall appoint one member and one observer to the Board of
Directors of the Company subject to the following conditions: (1) the Lead
Investors shall have personally and/or through their contacts invested a minimum
of $750,000 in this Offering, unless that minimum is waived by the current Board
of Directors, and (2) such Board member appointed by the Lead Investors may be
replaced by the appointee of the lead investors in the Qualified Offering, if so
required, but the Lead Investor can keep its Board observer role so long as the
Lead Investor holds (i) Convertible Debentures representing at least fifty
percent (50%) of the Original Principal Amount, or (ii) in the event the Lead
Investor converted more than fifty percent (50%) of the Original Principal
Amount, at least fifty percent (50%) of the shares of New Stock issued to the
Lead Investor upon conversion of the Convertible Debentures.





13







--------------------------------------------------------------------------------




E.

Notice Provisions

 

Any and all notices, demands or requests required or permitted to be given under
this Subscription Agreement shall be given in writing and sent, by certified
U.S. mail, return receipt requested, by facsimile electronic mail, by hand, or
by overnight courier, addressed to the parties hereto at their addresses set
forth above or such other addresses as they may from time-to-time designate by
written notice, given in accordance with the terms of this Section E, together
with copies thereof as follows:

 

 If to the Company:

 

Q2Power Technologies, Inc.

420 Royal Palm Way, #100

Palm Beach, FL 33480

Telephone: (305) 439-5559

Email: chris@q2power.com

Attention: CEO

 

In the case of Subscriber, to the address of Subscriber on the signature page to
this Agreement.

 

Notice given as provided in this Section shall be deemed effective: (i) on the
business day hand delivered (or, if it is not a business day, then the next
succeeding business day thereafter), (ii) on the first business day following
the sending thereof by overnight courier, and (iii) on the seventh calendar day
(or, if it is not a business day, then the next succeeding business day
thereafter) after the depositing thereof into the exclusive custody of the U.S.
Postal Service. As used herein, the term business day (other than Saturday or
Sunday) shall mean any day when commercial banks are open in the State of
Florida.

 

F.

Miscellaneous.

 

1.           This Subscription Agreement shall be binding upon and inure to the
benefit of the parties hereto and to their respective heirs, legal
representatives, successors and assigns.  

 

2.           This Subscription Agreement supersedes all prior arrangements or
understandings with respect thereto, whether oral or written.

 

3.           The Offering Materials constitute the entire agreement between the
Subscriber and the Company with respect to the subject matter hereof and
supersede all prior oral or written agreements and understandings, if any,
relating to the subject matter hereof. The terms and provisions of this
Subscription Agreement may be waived, or consent for the departure therefrom
granted, only by a written document executed by the party to be bound thereby.

 

4.           No term or provision contained herein may be modified, amended or
waived except by written agreement or consent signed by the parties hereto. A
waiver by either party of a breach of





14







--------------------------------------------------------------------------------

any provision of this Subscription Agreement shall not operate, or be construed,
as a waiver of any subsequent breach by that same party.

 

5.           Subscriber acknowledges that the subscription made hereby is not
binding upon the Company until the Company accepts it. The Company has the right
to accept or reject this subscription in whole or in part in its sole and
absolute discretion. If this subscription is rejected in whole, the Company
shall immediately return the purchase price to Subscriber, without interest or
deduction, and the Company and Subscriber shall have no further obligation to
each other by reason of this Subscription Agreement or the subscription made
hereby.

 

6.           The representations, warranties and covenants of the Company and
the Subscriber made in this Subscription Agreement shall survive the Closing and
the execution and delivery hereof and delivery of the Securities.

 

7.           Each of the parties hereto shall pay its own fees and expenses
(including the fees of any attorneys, accountants, appraisers or others engaged
by such party) in connection with this Subscription Agreement, the other
Transaction Documents and the transactions contemplated hereby whether or not
the transactions contemplated hereby are consummated.

 





15







--------------------------------------------------------------------------------

Q2POWER TECHNOLOGIES, INC.




OFFERING INFORMATION, LEGENDS, AND NOTICES

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN APPROVED BY THE UNITED STATES
SECURITIES AND EXCHANGE COMMISSION (THE “SEC”), OR ANY STATE REGULATORY
AUTHORITY. ANY REPRESENTATION TO THE CONTRARY IS UNLAWFUL.

 

IT IS INTENDED THAT THE SECURITIES OFFERED HEREBY WILL BE OFFERED TO ACCREDITED
INVESTORS, AS DEFINED IN RULE 501 OF REGULATION D PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”).

 

THE SECURITIES OFFERED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT
AND ARE BEING OFFERED PURSUANT TO AN EXEMPTION FROM THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS FOR
NONPUBLIC OFFERINGS. SUCH EXEMPTIONS LIMIT THE NUMBER AND TYPES OF INVESTORS TO
WHICH THE OFFERING WILL BE MADE AND RESTRICT SUBSEQUENT TRANSFERS OF THE
SECURITIES SUCH SECURITIES MAY ONLY BE RESOLD, TRANSFERRED, ASSIGNED OR
OTHERWISE DISPOSED OF IF, IN THE OPINION OF COUNSEL SATISFACTORY TO THE COMPANY,
REGISTRATION UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS IS
NOT REQUIRED.

 

THE SECURITIES OFFERED HEREBY SHOULD BE CONSIDERED ONLY BY PERSONS WHO CAN
AFFORD TO SUSTAIN A LOSS OF THEIR ENTIRE INVESTMENT. INVESTORS WILL BE REQUIRED
TO REPRESENT THAT THEY ARE FAMILIAR WITH AND UNDERSTAND THE TERMS OF THIS
OFFERING.

 

THE OFFEREE, BY ACCEPTING DELIVERY OF THE OFFERING MATERIALS, AGREES TO RETURN
THE OFFERING MATERIALS AND ALL ACCOMPANYING OR RELATED DOCUMENTS TO THE COMPANY
UPON REQUEST IF THE OFFEREE DOES NOT AGREE TO PURCHASE ANY OF THE SECURITIES
OFFERED HEREBY.

 

ANY OFFERING MATERIALS SUBMITTED IN CONNECTION WITH THE PRIVATE PLACEMENT OF THE
SECURITIES DO NOT CONSTITUTE AN OFFER OR SOLICITATION BY ANYONE IN ANY
JURISDICTION IN WHICH SUCH AN OFFER OR SOLICITATION IS NOT AUTHORIZED. ANY
REPRODUCTION OR DISTRIBUTION OF ANY OFFERING MATERIALS IN WHOLE OR IN PART, OR
THE DIVULGENCE OF ANY OF THEIR CONTENTS, WITHOUT THE PRIOR WRITTEN CONSENT OF
THE COMPANY, IS PROHIBITED. ANY PERSON ACTING CONTRARY TO THE FOREGOING
RESTRICTIONS MAY PLACE HIM/HERSELF AND THE COMPANY IN VIOLATION OF FEDERAL OR
STATE SECURITIES LAWS.

 











16







--------------------------------------------------------------------------------

NASAA UNIFORM LEGEND

 

IN MAKING AN INVESTMENT DECISION INVESTORS MUST RELY ON THEIR OWN EXAMINATION OF
THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS AND RISKS
INVOLVED. THESE SECURITIES HAVE NOT BEEN RECOMMENDED BY ANY FEDERAL OR STATE
SECURITIES COMMISSION OR REGULATORY AUTHORITY. FURTHERMORE, THE FOREGOING
AUTHORITIES HAVE NOT CONFIRMED THE ACCURACY OR DETERMINED THE ADEQUACY OF THIS
DOCUMENT. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. THESE
SECURITIES ARE SUBJECT TO RESTRICTIONS ON TRANSFERABILITY AND RESALE AND MAY NOT
BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED UNDER THE SECURITIES ACT, AND THE
APPLICABLE STATE SECURITIES LAWS, PURSUANT TO REGISTRATION OR EXEMPTION
THEREFROM. INVESTORS SHOULD BE AWARE THAT THEY WILL BE REQUIRED TO BEAR THE
FINANCIAL RISKS OF THIS INVESTMENT FOR AN INDEFINITE PERIOD OF TIME. 

 

FOR FLORIDA RESIDENTS ONLY

 

PURSUANT TO THE FLORIDA SECURITIES ACT, WHERE SALES ARE MADE TO FIVE OR MORE
PERSONS IN FLORIDA, ANY SALE MADE SHALL BE VOIDABLE BY SUCH FLORIDA INVESTOR
EITHER WITHIN THREE DAYS AFTER THE FIRST TENDER OF CONSIDERATION IS MADE BY SUCH
INVESTOR TO THE ISSUER, AN AGENT OF THE ISSUER, OR AN ESCROW AGENT, OR WITHIN
THREE DAYS AFTER THE AVAILABILITY OF THAT PRIVILEGE IS COMMUNICATED TO SUCH
INVESTOR, WHICHEVER OCCURS LATER.

 

FOR CALIFORNIA RESIDENTS ONLY




THE SALE OF THE SECURITIES WHICH ARE THE SUBJECT OF THIS OFFERING HAS NOT BEEN
QUALIFIED WITH COMMISSIONER OF CORPORATIONS OF THE STATE OF CALIFORNIA AND THE
ISSUANCE OF SUCH SECURITIES OR PAYMENT OR RECEIPT OF ANY PART OF THE
CONSIDERATION THEREFORE PRIOR TO SUCH QUALIFICATIONS IS UNLAWFUL, UNLESS THE
SALE OF SECURITIES IS EXEMPTED FROM QUALIFICATION BY SECTION 25100, 25102, OR
25104 OF THE CALIFORNIA CORPORATIONS CODE. THE RIGHTS OF ALL PARTIES TO THIS
OFFERING ARE EXPRESSLY CONDITION UPON SUCH QUALIFICATIONS BEING OBTAINED, UNLESS
THE SALE IS SO EXEMPT.




NOTICE TO NEW YORK RESIDENTS ONLY




THIS DOCUMENT HAS NOT BEEN REVIEWED BY THE ATTORNEY GENERAL OF THE STATE OF NEW
YORK PRIOR TO ITS ISSUANCE AND USE. THE ATTORNEY GENERAL OF THE STATE OF NEW
YORK HAS NOT PASSED ON OR ENDORSED THE MERITS OF THIS OFFERING. ANY
REPRESENTATION TO THE CONTRARY IS UNLAWFUL. THE COMPANY HAS TAKEN NO STEPS TO
CREATE AN AFTER MARKET FOR THE SHARES OFFERED HEREIN AND HAS MADE NO
ARRANGEMENTS WITH BROKERS OF OTHERS TO TRADE OR MAKE A MARKET IN THE SHARES. AT
SOME TIME IN THE FUTURE, THE COMPANY MAY ATTEMPT TO ARRANGE FOR INTERESTED
BROKERS TO TRADE OR MAKE A MARKET IN THE SECURITIES AND TO QUOTE THE SAME IN A
PUBLISHED QUOTATION MEDIUM, HOWEVER, NO SUCH ARRANGEMENTS HAVE BEEN MADE AND
THERE IS NO ASSURANCE THAT ANY BROKERS WILL EVER HAVE SUCH AN INTEREST IN THE
SECURITIES OF THE COMPANY OR THAT THERE WILL EVER BE A MARKET THEREFORE.








17







--------------------------------------------------------------------------------

SIGNATURE PAGE FOR:




INDIVIDUAL INVESTOR

 

IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.

 

Signature:

 

Signature (If Purchased Jointly)

 

  

 

  

 

 

 

 

 

  

 

  

 

Print Name:  ___________________________________________

 

Print Name:  __________________________________________________

 

  

 

  

 

Date:  ______________________________________

 

Date:  __________________________________________________

 

  

 

  

 

Social Security #:  ___________________________________________

 

Social Security #:  __________________________________________________

 

  

 

  

 

Residential Address:  ___________________________________________

 

Residential Address:  __________________________________________________

 

 

 

  

 

______________________________________________________ 

 

 __________________________________________________________

 

 

Telephone #:  ___________________________________________

 

Telephone #:  ___________________________________________________

 

  

 

  

 

Fax # _____________________________________

 

Fax #:__________________________________________________

 

  

 

  

 

Email:  ____________________________________

 

Email:  _______________________________________

 

  

 

  

 

 

EXACT Name in which Securities are to be issued:

 

____________________________________________________

  

  

Purchase Price:  $

 

_____________________________________

  







Form of Joint Ownership (if applicable):

o Tenants-in-Common

o Joint Tenants with Right of Survivorship

 

  

o Other:
_____________________________________________________________________________________________

 

 





18







--------------------------------------------------------------------------------

 

SIGNATURE PAGE FOR:




PARTNERSHIP, CORPORATION, LIMITED LIABILITY COMPANY OR TRUST

 

IN WITNESS WHEREOF, this Subscription Agreement has been executed by Subscriber
and by the Company on the respective dates set forth below.

 

Name of Partnership, Corporation, and Limited Liability or Trust

  

 

 _________________________________________________________

 

  

 

  

By:  __________________________________

 

Federal Tax ID Number:  __________________________________

  

 

  

Name:  ________________________________

 

 

  

 

 

Title:  _________________________________

 

State of Organization:  __________________________________

Date: ___________________________________________ 

 

  




Principal Business Address:

_______________________________________________




_______________________________________________

 

Attn:

______________________________________________

 

 

Telephone #:  ______________________________________________

 

 

  

 

 

Fax # _________________________________________

 

 

  

 

 

Email:  ________________________________________

 

 

  

 

  

 

EXACT Name in which Securities are to be issued:

 

___________________________________________________

  

  

Purchase Price:  $

 

____________________________________

  








19







--------------------------------------------------------------------------------

SIGNATURE PAGE FOR:




SUBSCRIPTION AGREEMENT ACCEPTANCE

 

 

Q2POWER TECHNOLOGIES, INC., a Delaware corporation

 

By:

  

  

  

  

  

Printed Name:

  

  

  

  

  

Title:

  

  

  

  

  

Dated:

  

  

 




SUBSCRIPTION AGREEMENT NO: _____________________________

 

 

SUBSCRIBER: ________________________________________________

 

 

PURCHASE PRICE: $ __________________________________________





20







--------------------------------------------------------------------------------

Schedule 2(a)




Liens / Redemptions




The Company has two loan agreements that may have liens associated with them,
and may have priority over the Convertible Debentures, as follows:




1)

Convertible Promissory Notes (the “Convertible Notes”): current principal
balance of approximately $180,000 held by two institutional investors. The
Convertible Notes’ convert into common stock at $0.15 per share, subject to
price protection provisions in the instance certain shares are issued at a lower
price (including pursuant to the conversion of the Convertible Debentures), and
are secured by the Company’s assets.  The maturity of these Convertible Notes
has been extended to July 31, 2017.  The Convertible Note holders have approved
this Offering and waived all pre-emptive rights and any past defaults under
their notes.  




2)

Term Note (the “Term Note”): current principal balance of $150,000. This Term
Note has a maturity date of December 31, 2017, and is convertible into common
stock at a price of $0.15 per share. The Note is to be retired upon the closing
of the Qualified Offering. $30,000 from the proceeds from the Convertible Notes
will be used to bring this Term Note current.    The Term Note has an unsecured
position behind the Convertible Notes.




The Company has 600 shares of Series A Convertible Preferred Stock (the
“Preferred Stock”) outstanding with a purchase value of $600,000, held by two
institutional investors (the same investors as the holders of the Convertible
Notes).  The Preferred Stock converts into common stock at $0.15 per share,
subject to price protection provisions in the instance certain shares are issued
at a lower price. The Preferred Stock must be redeemed by the Company if not
converted prior to the second anniversary of issuance, which is December 20,
2017.  The Preferred Stock holders have approved this Offering and waived their
pre-emptive investment rights.  











21







--------------------------------------------------------------------------------

Schedule 2(g)




Capitalization




Common Stock

29,551,431




Common Stock – Management (subject to forfeiture)

15,000,000




Convertible Notes (@ $0.15)

1,200,000




Convertible Preferred (@ $0.15)

4,000,000




Warrants (@ $0.50)

3,187,345




Employee Options (@ $0.21)

5,900,000













In addition to the common shares outstanding and listed above, the Company
anticipates approximately 1,600,000 common shares will be issued in the
following 30 days to retire approximately $240,000 in Company liabilities (at
$0.15 per share).











22







--------------------------------------------------------------------------------

Schedule 2(j)




SEC Reports




The Company has not filed its Quarterly Report on Form 10-Q for the Quarter
ended September 30, 2016, nor its Annual Report for the year ended December 31,
2016, which is due by March 31, 2017 unless extended for 15 calendar days.  The
Company currently anticipates that it will file its September 2016 10-Q within
30 days of the closing of this Offering, and the 10-K within 45 days of the
closing of this Offering.





23







--------------------------------------------------------------------------------




Schedule 2(o)




Transactions with Affiliates







The Company’s Chairman owns a 10% equity interest in one of the target compost
facilities that the Company is in discussions to acquire.




The Company’s CEO and Director works for an investment group called Greenblock
Capital LLC (GBC) in Palm Beach, Florida. GBC leases office space to the Company
and on occasion provides services to the Company for which it has been and may
in the future be compensated in equity or cash, as approved by the disinterested
members of the Company’s Board of Directors.  

















24







--------------------------------------------------------------------------------

Schedule 2(t)




Indebtedness / Defaults







See Schedule 2(a) for defaults







Current Liabilities




The following represents the current liabilities of the Company, and actions to
be taken to pay-off, write-off, covert into equity, or otherwise eliminate them:




(numbers rounded)

 

 

 

 

 

 

 

Balance

Pay (1)

Write-Off

Defer (2)

Convert (3)

Other

 

 

 

 

 

 

 

Accounts Payable

  140,000

   60,000

    40,000

  40,000

                   -   

              -   

 

 

 

 

 

 

 

Deferred Salary

 

 

 

 

 

 

       Employees

   175,000

  35,000

               -   

                 -   

       140,000

                -   

       Officer

   207,000

   20,000

       87,000

                 -   

       100,000

               -   

 

 

 

 

 

 

 

Contract (4)

   125,000

           -   

             -   

                -   

                -   

   125,000

 

 

 

 

 

 

 

Director/Insider Notes

  193,000

           -   

                 -   

                  -   

      193,000

               -   

 

 

 

 

 

 

 

Term Note (5)

  180,000

  30,000

              -   

     150,000

             -   

                -   

 

 

 

 

 

 

 

Convertible Notes

  180,000

          -   

              -   

              -   

 180,000

             -   

 

 

 

 

 

 

 

Total

1,200,000

 145,000

   127,000

    190,000

   613,000

   125,000

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Notes

 

 

 

 

 

 

(1) To be paid with proceeds from Bridge (assuming min. of $1M cash, otherwise
reduced proportionately)

(2) To be deferred until next funding of at least $10M; in case of A/P paid over
time

(4) Contract payment- in discussions to be assumed by purchaser of old
technology

(5) In discussions to possibly covert Term Note into common stock, otherwise
would be paid in next round

All Write-Off, Deferred, and Converted amounts are best estimates.








25





